This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-1525


                                 State of Minnesota,
                                     Respondent,

                                         vs.

                               Melvin Eugene Snoddy,
                                     Appellant.


                              Filed November 21, 2016
                                     Affirmed
                                  Halbrooks, Judge


                           Hennepin County District Court
                             File No. 27-CR-14-13444

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Linda K. Jenny, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, St. Paul, Mark D. Nyvold,
Special Assistant Public Defender, Fridley, Minnesota (for appellant)

      Considered and decided by Reilly, Presiding Judge; Halbrooks, Judge; and

Johnson, Judge.
                         UNPUBLISHED OPINION

HALBROOKS, Judge

       Appellant challenges his second-degree criminal-sexual-conduct conviction under

Minn. Stat. § 609.343, subd. 1(a) (2012), arguing that the district court erred by denying

his motion to issue judicial subpoenas for the victim’s medical records. We affirm.

                                          FACTS

       In October 2013, seven-year-old L.J. attended a party at a relative’s house.

According to L.J., after the party, she was driven with her brothers to appellant Melvin

Snoddy’s house to spend the night. She changed clothes at Snoddy’s house and was

wearing only underwear and one of Snoddy’s t-shirts while watching television before

bed. Snoddy touched her vagina with his hand on top of her underwear. Because L.J.

felt uncomfortable, she asked to go to her room to sleep. Snoddy took L.J. into the

bedroom and asked if he could lay down by her, but L.J. refused. Although Snoddy later

denied any sexual conduct with L.J., he admitted hosting a family get-together in 2012 or

2013, after which L.J. and her brothers slept at his house.

       L.J. testified that she told her mother about the incident but her mother did nothing

in response. Approximately two months after the incident, L.J. told her grandmother

about the sexual conduct. Her grandmother took L.J. to the doctor and to a forensic

interviewing service. L.J.’s grandmother also provided this information to the police,

who charged Snoddy with second-degree criminal sexual conduct.

       Before trial, Snoddy moved for an in camera review of the documents in L.J.’s

family’s child-protection case, claiming that information involved the same incident of


                                             2
sexual abuse and would be relevant to his defense. The district court granted the motion.

After an in camera review of the child-protection records for L.J.’s family, the district

court provided Snoddy with a single page of the records that included the statement that

L.J. “has a mental health diagnosis of schizoaffective disorder.”

         At a motion hearing four days before trial, Snoddy moved to subpoena L.J.’s

medical records from two facilities on the ground that false delusions and inability to

distinguish fantasy from reality are symptoms of schizoaffective disorder and, therefore,

based on L.J.’s “diagnosis,” the records might be relevant to L.J.’s credibility as a

witness.     The district court denied Snoddy’s motion, articulating three reasons:

(1) Snoddy failed to make a sufficient showing that the evidence would be material and

favorable, (2) evidence of the diagnosis would not be relevant and would be unfairly

prejudicial, and (3) the motion was untimely and would result in a third continuance of

trial.

         Snoddy also requested that the district court conduct a competency hearing of L.J.

because of her age and potential mental-health condition. The district court conducted

the hearing and found L.J. to be a competent witness. Snoddy’s theory of defense at trial

was that L.J. is a liar whose story was inconsistent. Snoddy’s counsel sought to impeach

L.J.’s credibility based on her alleged history of telling falsehoods, including asking L.J.

questions about the fact that her grandfather made her “hustle” to get money for him by

lying to people about selling cookie dough or needing money for a trip. The jury found

Snoddy guilty of second-degree criminal sexual conduct. This appeal follows.




                                             3
                                     DECISION

       Snoddy argues that the information in L.J.’s medical records was potentially

probative of L.J.’s credibility as a witness, and therefore his motion requesting judicial

subpoenas for those records should have been granted. We review a district court’s

decision to limit a defendant’s use of medical records to impeach a witness for abuse of

discretion. State v. Evans, 756 N.W.2d 854, 872 (Minn. 2008).

       Medical records are generally protected from disclosure due to the physician-

patient privilege. See Minn. Stat. § 595.02, subd. 1(d), (g) (2014). But “the medical

privilege ‘sometimes must give way to a defendant’s right to confront his accusers.’”

Evans, 756 N.W.2d at 872 (quoting State v. Kutchara, 350 N.W.2d 924, 926 (Minn.

1984)). Even if a defendant is granted access to confidential material, it is not direct

access—the evidence is first screened by the district court, which reviews the medical

records in camera to determine whether the privilege must give way.            Id.; State v.

Hummel, 483 N.W.2d 68, 71 (Minn. 1992). “This approach ‘strikes a fairer balance

between the interest of the privilege holder in having his confidences kept and the interest

of the criminal defendant in obtaining all relevant evidence that might help in his

defense.’” Evans, 756 N.W.2d at 872 (quoting State v. Paradee, 403 N.W.2d 640, 642

(Minn. 1987)).

       A defendant has no right to have a district court review confidential material

unless certain prerequisites are satisfied. Hummel, 483 N.W.2d at 72. Before a district

court will review records in camera, “a defendant must make some showing that a

confidential file contains information that would be material and favorable to his case.”


                                             4
Evans, 756 N.W.2d at 872-73 (citing Hummel, 483 N.W.2d at 72). “Evidence is material

only if there is a reasonable probability that, had the evidence been disclosed to the

defense, the result of the proceeding would have been different.           A ‘reasonable

probability’ is a probability sufficient to undermine confidence in the outcome.” State v.

Wildenberg, 573 N.W.2d 692, 697 (Minn. 1998) (quoting United States v. Baglely, 473

U.S. 667, 682, 105 S. Ct. 3375, 3383 (1985)).

       The supreme court’s analysis of this issue in Evans is instructive. Following his

conviction of first-degree murder of a peace officer, Evans appealed on multiple grounds,

including the claim that the district court erred by limiting his access to the medical

records of a witness to the murder who testified at trial. Evans, 756 N.W.2d at 862. The

witness saw the murder while driving home with his family at approximately 2:00 a.m.

on May 6. Id. at 861. Evans had learned by reviewing transcripts of police interviews of

the witness’s parents that the witness had agreed to go to the hospital on the night of May

5 following a family intervention. Id. at 871. The witness’s mother told the police that

the witness was schizophrenic although he had not been diagnosed as such. Id. Both

parents advised the police that while the witness sometimes had hallucinations, he “was

fine” the night of the shooting. Id. at 872.

       Evans requested that the district court review all of the witness’s medical records

for information that might relate to the witness’s symptoms of schizophrenia, arguing that

the records were reasonably likely to contain information related to the witness’s

credibility. Id. at 871-72. The district court limited its review to the May 5 records and

subsequently ordered production of a one-page redacted copy of the May 5 records. Id.


                                               5
at 872. On review, the supreme court stated, “At most, Evans established that the records

from the May 5 visit might contain [information that would have been material and

favorable to Evans’s ability to cast doubt on the witness’s testimony],” but “Evans did

not make any showing that any medical records existed prior to or after the May 5 visit”

that would also contain relevant information. Id. at 873. As a result, the supreme court

concluded that “the district court properly balanced [the witness’s] right to privacy

against Evans’s right of confrontation and gave Evans access to that information

potentially probative of [the witness’s] credibility.” Id.

         Here, Snoddy contends that he made the requisite showing that the evidence was

material and favorable by: (1) stating why he was seeking the information, (2) providing

a page of the child-protection record that referred to a diagnosis of schizoaffective

disorder, and (3) describing symptoms of the disorder at the motion hearing. Snoddy

conceded in argument:

               [W]e’re not sure what all these records show, but what we’re
               trying to determine is whether there was an actual diagnosis
               of schizoaffective disorder . . . . [B]ut for us to evaluate
               whether there is evidence there that could be useful to the
               defense, we’d like to review those—those medical records.

         The state contends that the district court properly determined that Snoddy failed to

make a plausible showing that the information was material and favorable to Snoddy’s

defense and that an isolated reference to a mental-health diagnosis in a non-medical

record should not have enabled Snoddy to have access to L.J.’s medical records. We

agree.




                                              6
       The district court denied Snoddy’s motion for judicial subpoenas on the basis that

Snoddy failed to make a showing that L.J.’s records contained material and favorable

information that could be used at trial, noting that the “diagnosis” of schizoaffective

disorder was not a fact but rather an allegation by someone in the child-protection section

of the county attorney’s office.

       Following careful consideration, the district court stated:

              We’ve had many hearings on this case. The most recent was
              a—a detailed in camera inspection of the records, which I
              then did disclose. There is the references that you made to the
              schizoaffective disorder. It’s not very clear at all. I know you
              know that and that’s why you’re asking for more. It’s not
              clear at all whether the victim had—actually suffers from this
              disorder as a diagnosis, you know, and was on medication or
              who knows what.

                      I also don’t know—and I’ve read your—your—your
              request which defines schizoaffective disorder. I guess for
              purposes of this hearing I can take your word for it. I mean,
              we haven’t had a hearing on what that even means, but
              your—your National Library of Medicine and National
              Institutes of Health definition is where you get your delusions
              and false beliefs and delusions, et cetera. I mean, again, like I
              said, I guess for purposes of this hearing, I’ll take your word
              for it. I don’t know if that’s true or not.

                     . . . [E]ven if this child has that diagnosis, it’s a
              legitimate full-blown diagnosis, I wouldn’t let you put that
              evidence in anyway because it would be probative—more
              prejudicial than probative because it would only be relevant in
              so far as this person is either a liar or not a liar because of a
              diagnosis or for any other reason, right? So if you have
              witnesses who want to get on the stand and say she’s a liar
              and you can lay a proper foundation, you can do that under
              Rule 608, under Rule 405.

                     ....



                                             7
                     A diagnosis is irrelevant to that. Because either she
              has a diagnosis or she doesn’t, and either her diagnosis leads
              to her making stuff up or being a liar or it doesn’t. If it makes
              it more likely that she lies about stuff, then we’ll know that—
              then you’ll put that evidence in like you would any other
              witness regardless of diagnosis.

       Because Snoddy failed to make a sufficient showing for an in camera review of

L.J.’s medical records, we conclude that the district court properly exercised its discretion

by denying his motion for judicial subpoenas.

       Affirmed.




                                             8